Case 3:20-cv-00403-RDM Document1 Filed 03/06/20 Page 1 of 10

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

 

COURT FILE NO:

JEFFREY SLAVISH )
)

v. ) COMPLAINT

)

LC. SYSTEM, INC. ) JURY TRIAL DEMANDED
)

COMPLAINT

I. PRELIMINARY STATEMENT
1. This action arises out of illegal acts and omissions of the above-named Defendant, who
used false, deceptive, misleading, unfair, abusive, and oppressive practices and means in
conjunction with attempts to collect an alleged debt or debts and thereby violated the Fair Debt
Collection Practices Act, 15 U.S.C, §§ 1692-1692p (“FDCPA”). Plaintiff seeks actual damages,

statutory damages, treble damages, costs, and attorney’s fees.

Il. JURISDICTION AND VENUE
2. Jurisdiction of this Court arises out of Defendant’s violations of the Fair Debt Collection
Practices Act, 15 U.S.C. section 1692 ef seg (hereinafter “FDCPA”), which prohibits debt
collectors from engaging in abusive, false, deceptive, misleading and unfair practices.
3. Venue is proper in this District because Defendant transacts business within this District,
the acts and transactions occurred in this District, and Plaintiff resides in this District.

II. PARTIES

4. Plaintiff, JEFFREY SLAVISH, (“Plaintiff”) is a natural person residing in Laflin, PA.

Because Plaintiff is allegedly obligated to pay a debt, namely a Verizon phone bill, that is the

 

 
Case 3:20-cv-00403-RDM Document1 Filed 03/06/20 Page 2 of 10

subject of this case, was primarily used for family, personal or household purposes, he is a
consumer within the meaning of FDCPA, 15 U.S.C. § 1692a(3) and the UTCPL, 72 Pa.Cs. 201-
1, et.seq.
5. Defendant I.C. System, Inc. (“IC System”) is, upon information and belief, a corporation
with an address at 444 Highway 96 E. Saint Paul, MN $5127. IC System transacted business in
the Middle District of Pennsylvania, operating as a collection agency, and is a “debt collector” as
the term is defined by 15 U.S.C. § 1692a(6) and FCEUA, 73 P.S. § 2270.3 and, at all times
relevant herein, acted by and through its owners, managers, officer, shareholders, attorneys,
authorized representatives, partners, employees, agents and/or workmen.
6. At all times material and relevant hereto, Defendant is individually, vicariously and/or
equitably Hable to Plaintiff.
7. Defendant, at all times relevant hereto, is considered a person who used an
instrumentality of interstate commerce or the mails in a business the principal purpose of which
was the collection of debts, who regularly collected or attempted to collect, directly or indirectly,
debts owed or due asserted to be owed or due another, and/or who, in the process of collecting its
own debts, used a name other than its own which would indicate that a third person was
collecting or attempting to collect such debts.

Ill. FACTUAL ALLEGATIONS
8. On or about March 9, 2019, Defendant sent an initial communication via email to
Plaintiff regarding a telephone service account which Defendant had with Verizon (“The
Account”). A true and correct copy of the email is attached hereto as Exhibit “A”.
9. Defendant’s email was sent as an attempt to collect an alleged, delinquent balance on the

account.

 

 
Case 3:20-cv-00403-RDM Document1 Filed 03/06/20 Page 3 of 10

10. The subject line of the email stated: “Important Personal Message from I.C. System”.
11. The email also stated, inter alia: “We have an important message from I.C. System
regarding your Verizon account. Please call 888-312-3593.”

12. | The email further states, inter alia: “We are a debt collector attempting to collect a debt
and any information obtained will be used for that purpose.”

13. The email did not contain the mandatory debt validation notice required under 15 U.S.C.
1692¢, et. seq.

14, The email directed that the account could be accessed by opening a link or by contacting
LC. Systems by telephone at 888-312-3593.

15. Plaintiff's email account is shared with another person who read the message.

16, At the time Plaintiff received the email, he did not know how Defendant obtained his
email address.

17. There were no further written communications to Plaintiff within the next five (5) days.
18. In addition to failing to provide the mandatory debt validation notice required under 15
U.S.C. 1692g, et. seq., by giving Plaintiff two options which invited Plaintiff to either call
Defendant or access the link, Defendant’s email caused confusion as to how Plaintiff was to
proceed and, therefore, overshadowed Plaintiff's rights to send a written dispute/validation
request of the debt.

19. As a result of Defendant’s failure to provide the validation notice, Defendant was at a
distinct disadvantage because if he had been informed of his rights, he could have disputed and
sought verification of the debt from Defendant, thereby requiring Defendant to cease the

collection action and obtain verification.

 

 
Case 3:20-cv-00403-RDM Document1 Filed 03/06/20 Page 4 of 10

20. As adirect and proximate result of Defendant’s actions in sending the email without
Plaintiff's consent and identifying itself as a debt collector where a third party read the email,
Plaintiff's privacy was violated and Plaintiff became uncomfortable and anxious.
21. As adirect and proximate result of Defendant’s email including but not limited to the
misleading and/or omitted language in the email, Plaintiff became anxious and confused over the
implications of the email and was subject to misinformation which invalidated his legal rights.
22. The aforestated actions of the Defendant are material, deceptive, false and misleading
under the FDCPA.
23, Defendant knew or should have known that its’ actions, as aforestated, violated the
FDCPA and relevant state statutes and the Defendant could have taken the appropriate actions to
comply with the applicable laws but failed and neglected to do same and failed to adequately
review their actions to insure compliance with said law.
24. At all times relevant hereto, the conduct of the Defendant, as well as that of its agents,
servants and/or employees, was intentional, willful, reckless, negligent and in wanton disregard
for state and federal law and the rights of the Plaintiff herein.
IV. CAUSES OF ACTION
COUNT I
VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
15 U.S.C. section 1692, et seq.
25. Plaintiff incorporates his allegations of paragraphs | through 24 as though set forth at
length herein.
26, Defendant’s actions as aforestated are false, deceptive, material and misleading to

Plaintiffs as follows:

 
Case 3:20-cv-00403-RDM Document1 Filed 03/06/20 Page 5 of 10

(a)

Defendant violated 15 U.S.C. § 1692b(5) by using language indicating it is a debt

collector to an account accessed by third parties.

(b)

Defendant violated 15 U.S.C. § 1692d by engaging in conduct the natural

consequence of which is to harass, oppress, or abuse any person;

(c)

Defendant violated 15 U.S.C. § 1692f by using unfair and unconscionable means

to attempt to collect Plaintiff's alleged debt;

(d)

(€)

Defendant violated 15 U.S.C. § 1692g(a), et seq., as follows:

(1) Defendant failed to state the amount of the debt;
(2) Defendant failed to state the name of the creditor to whom the debt is owed;

(3) Defendant failed to provide a statement that unless the consumer, within thirty
days after receipt of the notice, disputes the validity of the debt, or any portion
thereof, the debt will be assumed to be valid by the debt collector;

(4) Defendant failed to provide a statement that if the consumer notifies the debt
collector in writing within the thirty-day period that the debt, or any portion
thereof, is disputed, the debt collector will obtain verification of the debt or a copy
of a judgment against the consumer and a copy of such verification or judgment
will be mailed to the consumer by the debt collector; and

(5) Defendant failed to provide a statement that, upon the consumer's written
request within the thirty-day period, the debt collector will provide the consumer
with the name and address of the original creditor, if different from the current
creditor.

Defendant violated 15 U.S.C. § 1692(c)(b) by having contact with a third party

regarding a debt.

27. Asadirect and proximate result of Defendant’s illegal collection efforts and

communications, Plaintiff has suffered mental anguish, emotional distress, anger, anxiety, and

frustration, fear, embarrassment and humiliation.

28. Plaintiff has been seriously damaged by Defendant’s violations of the FDCPA and is

entitled to actual damages, compensatory damages, costs and attorneys’ fees.

 
Case 3:20-cv-00403-RDM Document1 Filed 03/06/20 Page 6 of 10

29.  Asaresult of the foregoing violations of the FDCPA, Defendant is liable to Plaintiff for
actual damages, statutory damages, attorneys’ fees and costs in accordance with 15 U.S.C. §
1692k.
CLAIMS FOR RELIEF
30, Plaintiff incorporates his allegations of paragraphs | through 29 as though set forth at
length herein.
31. The foregoing acts and omissions of Defendant constitute numerous and multiple
violations of the FDCPA including but not limited to each and every one of the above-cited
provisions of the FDOCPA, 15 U.S.C. § 1692, et seq.
32. As a result of Defendant’s violations of the FDCPA, Plaintiff is entitled to actual
damages pursuant to 15 U.S.C. §1692k(a)(1); statutory damages in amount up to $1,000.00
pursuant to 15 U.S.C. § 1692k(a)(2)(A); and, reasonable attorneys’ fees and costs pursuant to 15
ULS.C. § 1692k(a)(3) from Defendant.
PRAYER FOR RELIEF

WHEREFORE, Plaintiff, JEFFREY SLAVISH, prays that judgment be entered against
Defendant for the following:

(1) Actual damages;

(2) Statutory damages each in the amount of $1,000.00;

(3) Reasonable attorneys’ fees and costs;

(4) Declaratory judgment that Defendant’s conduct violated the FDCPA;

(5) Such other and further relief that the Court deems just and proper.

V. DEMAND FOR JURY TRIAL

33. Plaintiff is entitled to and hereby respectfully demand a trial by jury.

 
Case 3:20-cv-00403-RDM Document1 Filed 03/06/20 Page 7 of 10

Respectfully submitted,
Z|

f

 

J LAw Office 6f Michael P. Forbes, P.C.
By: Michael P. Forbes, Esquire
Attorney for Plaintiff
Attorney I.D. #55767
200 Eagle Road
Suite 50
Wayne, PA 19087
(610 293-9399
(610)293-9388 (Fax)

michael@mforbeslaw.com
Case 3:20-cv-00403-RDM Document1 Filed 03/06/20 Page 8 of 10

EXHIBIT “A”

 
Case 3:20-cv-00403-RDM Document1 Filed 03/06/20 Page 9 of 10

 

From: IC System <DoNotRepiy@icsystemconsumer.com>
Sent: Saturday, March 9, 2019 6:58 PM

To:

Subject: Important Personal Message from I.C. System

:
5
i
&
i
!

ST eS

Sasdet

Sat

Aran
0s eR

REELS Et etesst

ae

 

We have an important message from I.C. System regarding your Verizon account. Please call 888-
312-3593.

We are a debt collector attempting to collect a debt and any information obtained will be used for
that purpose.

Your IC System reference number is 170835854-1-89. You can access details about your account
at https:/Avww.icsystem.com/consumer or by contacting I.C. System at 888-312-3593.

Please do not reply directly to the above email address.

   
  

Bees - ee : oe ee ~ hios:vwlesystem,com/eonsumer - Oe

‘Notice: This EMail tincluding attachments) i is ‘covered ‘by the Electronic Com tifications s Privacy A Act, 48 U.S. C O. Sée_ 2é 10-2521, As:
“confidential ‘and: may. be legally privileged. if you are not Jeffrey Slavish, you are hereby. notifi ied that any retention, ‘dissemination:

distribution or copying of ‘this communication | is strictly prohibited. Please delete: it: “Thank you,

   

Le. System, Inc. P: O: Box: 64444 ‘Saint Paul, MN’ 55164: 0444
» Copyright 2014 1.C. “System, the, ALL RIGHTS RESERVED.

  
  
 

 

 
Case 3:20-cv-00403-RDM Document1 Filed 03/06/20 Page 10 of 10

 

 

If you'd rather not receive future e-mails, please opt-out here.

Please do not reply to this message to opt out.
This is a notification-only email that cannot accept incoming replies.

Message-ID: 20195809. 17459322

 

 
